Citation Nr: 0608439	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  01-08 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for heart disease.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for a low back 
disability.  

6.  Entitlement to service connection for a left knee 
disability.  

7.  Entitlement to service connection for residuals of a left 
hand injury, with tremors.  

8.  Entitlement to an increased rating for residuals of a 
fracture of the left radius with loss of supination and 
pronation of the left forearm, currently rated as 20 percent 
disabling.  
9.  Entitlement to an initial rating in excess of 20 percent 
for degenerative arthritis of the left shoulder.  

10.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from December 1956 to June 
1959.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  The 
Board remanded the case in September 2003, and it is now 
before the Board for further appellate consideration.  

The issues of entitlement to service connection for left knee 
disability, residuals of a left hand injury with tremors, and 
entitlement to a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All evidence necessary to decide the claims decided here 
has been obtained; the veteran has received notice of the 
evidence necessary to substantiate his claims and notice of 
what evidence he should provide and what evidence VA would 
obtain; there is no indication that the veteran has evidence 
that he has not submitted to VA.  

2.  The veteran's hypertension and heart disease were first 
diagnosed many years after service, and there is no competent 
evidence that links either hypertension or heart disease to 
any incident of or finding recorded during service.  

3.  Neither tinnitus nor bilateral hearing loss has been 
shown to have been present in service or for many years 
thereafter; the preponderance of the evidence is against 
finding that either disability is casually related to any 
incident of service, including noise exposure.  

4.  A low back disability, to include arthritis, was not 
present during service or for many years thereafter; the 
preponderance of the evidence is against finding that any 
current low back disability is causally related to any 
incident of or finding recorded during service; there is no 
competent evidence to show that the veteran's low back 
disability was caused or aggravated by his service-connected 
left shoulder or left forearm disability.  

5.  The service-connected residuals of fracture of the left 
radius include resection of the radius head with fusion of 
the radius and ulna and degenerative arthritis in the left 
elbow.  The bone fusion results in loss of supination and 
pronation with the hand fixed a neutral position.  

6.  Degenerative arthritis in the veteran's non-dominant left 
elbow resulting from fracture and resection of the left 
radius head results in pain with flexion of the left forearm 
limited to 100 degrees and extension limited to 15 degrees.  
There is increased pain, weakness, and lack of endurance on 
movement of the left forearm causing functional loss 
consistent with or comparable to flexion of the left forearm 
limited to 90 degrees but a consideration of such symptoms 
with left forearm extension does not result in limitation to 
45 degrees.  

7.  Prior to August 6, 2004, the veteran's degenerative 
arthritis of his non-dominant left shoulder was manifested 
primarily by limitation of motion in all planes with 
complaints of pain; abduction was limited to 80 degrees but 
there was no objective evidence of lack of endurance, 
weakness, fatigability, or pain on repetitive use.  

8.  From August 6, 2004, left shoulder symptoms not 
dissociated from the veteran's service-connected degenerative 
arthritis of his non-dominant left shoulder have included 
limitation of motion in all planes; abduction is 
to 80 degrees and, with consideration of weakness and 
additional pain after repetitive use, motion of the arm more 
nearly approximates to limitation to 25 degrees from the 
side.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2005).  

2.  Heart disease was not incurred in or aggravated by active 
service, nor may cardiovascular disease or arteriosclerosis 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a) (2005).  

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may a bilateral hearing loss 
disability be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a) (2005).  

4.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).  

5.  Service connection for a low back disability, to include 
arthritis of the lumbar spine, is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309, 3.310 (2005).  

6.  A rating in excess of 20 percent for fusion of the radius 
and ulna with loss of supination and pronation of the left 
forearm is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5213 (2005).  

7.  The criteria for a separate 20 percent rating for 
limitation of flexion of the left forearm, but no more than 
20 percent, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5206 (2005); VAOPGCPREC 9-2004.  

8.  The criteria for a separate compensable rating for 
limitation of extension of the left forearm have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5207 
(2005); VAOPGCPREC 9-2004.

9.  The criteria for an initial rating in excess of 
20 percent for degenerative arthritis of the left shoulder 
were not met prior to August 6, 2004.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5201 (2005).  

10.  The criteria for an initial rating of 30 percent for 
degenerative arthritis of the left shoulder, but no more than 
30 percent, have been met from August 6, 2004.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201 (2005).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & West Supp. 2005), eliminated the concept of a 
well-grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005).  The VCAA and 
its implementing regulations are applicable to the claims now 
before the Board.

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A.  
§§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  Specifically, a 
VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

In the statement of the case and various supplemental 
statements of the case, the RO identified and discussed the 
evidence of record and notified the veteran of the 
regulations pertinent to service connection and increased 
rating claims.  In addition, in a letter dated in April 2004 
VA notified the veteran that to establish entitlement to an 
increased rating for a service-connected disability, the 
evidence must show that the disability had gotten worse.  The 
letter explained that to establish entitlement to service-
connected compensation benefits the evidence must show three 
things: (1) an injury in service, a disease that began in or 
was made worse in service, or an event in service causing 
injury or disease; (2) a current physical or mental 
disability; and (3) a relationship between his current 
disability and an injury, disease, or event in service.  The 
letter explained that medical evidence would show a current 
disability and that medical records or medical opinions 
usually showed whether there was a relationship between a 
current disability and service.  In addition, the letter 
advised the veteran that he could submit or identify 
nonmedical as well as medical evidence in support of his 
claim.  

The April 2004 letter notified the veteran that if needed for 
his claim, VA would request all records held by Federal 
agencies, to include his service medical records or other 
military records, and medical records at VA hospitals.  It 
also told the veteran that VA would make reasonable efforts 
to help get private records and other evidence he identified 
if he furnished appropriate release authorizations.  VA said 
that it would notify the veteran if it had problems obtaining 
such evidence and emphasized to the veteran that it was his 
responsibility to make sure VA received all requested records 
that were not in the possession of a Federal department or 
agency.  

In addition, in the January 2005 letter, VA specifically 
requested that the veteran send VA any evidence in his 
possession that pertains to his claims.  

While the required notice was not provided prior to the 
initial decisions pertaining to the claims decided here, the 
claims that initiated the appeal were decided in September 
2000, which was prior to enactment of the VCAA in November 
2000.  Further, notice was complete prior to the most recent 
transfer of the veteran's case to the Board in November 2005, 
and the content of the notice complied with the requirements 
of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  

After the April 2004 and January 2005 notice letters were 
furnished to the veteran, he was provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notice.  The veteran has had 
multiple opportunities to submit and identify evidence and 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.  The Board 
finds that the failure to provide the veteran with the 
specific types of notice outlined in the VCAA prior to the 
initial unfavorable determination has not harmed the veteran 
and that no useful purpose could be served by remanding the 
case on that account.  See 38 U.S.C.A. § 7261(b) (West 2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
With respect to the issues decided here on the merits, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claims for 
service connection and increased ratings, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for 
hypertension, heart disease, bilateral hearing loss, 
tinnitus, or low back disorder, nor was he provided with the 
effective date for the claims for increased ratins for his 
left forearm and left shoulder disabilities.  Despite the 
inadequate notice provided to the veteran on these two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
As to the effective date question for the claims for 
increased ratings, as the instant decision results in 
increased ratings for both disabilities and the preponderance 
of the evidence is against any further increase, any 
effective date issue is rendered moot as well.

In view of the foregoing, the Board finds that all necessary 
action has been taken to provide the veteran with notice 
required by the VCAA and as interpreted by the Court in its 
decisions in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), and 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

As to the duty to assist, service medical records had been 
obtained prior to the veteran's filing of his current claims.  
In conjunction with this appeal, VA also obtained in-patient 
hospital records pertaining to a left knee injury in service 
and records pertaining to the veteran's physical evaluation 
board proceedings prior to his medical discharge as well as 
VA treatment records identified by the veteran.  In addition, 
the veteran submitted private medical records and a complete 
transcript of his physical evaluation board proceedings.  
There is no indication that the veteran has or knows of any 
additional evidence that that pertains to his claim.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(d).  

VA provided the veteran with physical examinations in 2000, 
2001 and 2005 and has obtained medical opinions from an 
audiologist and physicians who conducted orthopedic and 
neurology examinations.  VA has not, however, provided a 
cardiovascular examination.  The Board finds that, with no 
competent evidence of abnormal findings relating to 
hypertension or any heart disease during service or for 
decades thereafter and no competent evidence that suggests 
any contended relationship of the veteran's hypertension or 
heart disease to service, there is no duty to provide an 
examination or medical opinion.  Id.; see also Wells v. 
Principi, 326 1381 (Fed. Cir. 2003); Duenas v. Principi, 18 
Vet. App. 512 (2004).  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that relevant evidence has 
been obtained for determining the merits of the veteran's 
appeal.  The Board finds that no further assistance to the 
veteran is required.  

Service connection

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Certain conditions, including hypertension, arteriosclerosis, 
arthritis, and an organic disease of the nervous system, 
e.g., a sensorineural hearing loss, will be presumed to have 
been incurred in service if manifested to a compensable 
degree within a year after service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309(a). 

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service- 
connected disease or injury."  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Hypertension and heart disease

The veteran's service medical records include no complaint or 
finding related to high blood pressure, hypertension, or 
heart disease; no blood pressure reading or heart examination 
was mentioned in a clinical board examination report dated in 
January 1959.  The veteran has submitted private medical 
records showing he underwent coronary artery bypass grafting 
in January 1994 and a right carotid endarterectomy in 
February 1994.  Later private records dated in April 1999 
show that he carried diagnoses including coronary artery 
disease and hypertension.  VA outpatient records from 2001 to 
2004 show that the veteran is followed for hypertension, 
congestive heart failure and coronary artery disease.  

On review of the record, the Board finds that neither 
hypertension nor heart disease was shown in service or for 
many years thereafter, and the evidence does not demonstrate 
that the veteran's hypertension or heart disease is linked to 
any incident of service.  The absence of any treatment 
records or diagnosis relating to hypertension or heart 
disease, including arteriosclerosis associated with his 
coronary artery disease, for decades after service is 
significant evidence against the claims.  The United States 
Court of Appeals for the Federal Circuit has determined that 
a significant lapse in time between service and evidence of 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, there is no medical evidence that suggests a causal 
relationship between the veteran's hypertension or heart 
disease and service.  

While the veteran has offered no specific contentions in 
support of these claims, we have his implicit opinion that 
his hypertension and heart disease are causally related to 
service.  In this regard, the Board notes that the record 
does not show, nor does the veteran contend, that he has 
specialized education, training, or experience that would 
qualify him to provide medical opinions.  It is now well 
established that a lay person such as the veteran is not 
competent to opine on medical matters such as diagnoses or 
etiology of medical disorders, and this veteran's opinion 
that his hypertension and heart disease are related to his 
military service is therefore entitled to no weight of 
probative value.  See, e.g., Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

The Board therefore concludes that the preponderance of the 
evidence is against the claims, and service connection for 
neither hypertension nor heart disease is warranted.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  






Hearing loss and tinnitus

(a) Background

At his service entrance examination in December 1956 the 
veteran's hearing was recorded as 15/15 for whispered voice 
in each ear and 15/15 for spoken voice in each ear.  The 
chronological records of medical care include no entries 
referring to hearing loss or other ear complaints.  The 
clinical Board that examined the veteran in January 1959 
prior to physical evaluation board proceedings did not 
examine the veteran's ears or measure his hearing acuity.  At 
a hearing before a physical evaluation board in January 1959, 
the veteran testified that the fracture of his left radius 
had occurred in April 1957, followed by hospitalization for 
four months.  He testified that when he returned to full duty 
after the hospitalization he was transferred to a weapons 
company and his assignment was assistant flame thrower 
operator.  He testified that because of problems with his 
left arm he was unable to perform those duties and his actual 
duties were those of assistant police sergeant and he did 
minor details around the company that did not require lifting 
or use of his left arm.  

At a VA eye, ear, nose, and throat (EENT) examination in 
April 1959 (which was before the veteran's discharge from 
service in June 1959), the physician noted that the veteran 
had no history of inner ear infection, bleeding, or acoustic 
trauma, and there was a history of normal hearing.  On 
examination of the ears, the auricles were normal, canals 
were clean, and the tympanic membranes were normal in all 
respects.  The physician said that hearing was normal.  The 
diagnosis was no EENT disease found, vision and hearing 
normal.  

Records from a private physician, D.B., M.D., show that in 
February 1991 the veteran was seen with complaints of ear 
aches in both ears for the past two weeks.  The veteran gave 
a history of having had a cold three weeks earlier with 
decreased hearing.  After examination, the diagnosis was 
bilateral serous otitis, and medication was prescribed.  In 
July 1993, the veteran complained of a heart beat sound in 
his right ear, hearing loss, and possible fluid in his ears.  
After exanimation the diagnoses were right serous otitis and 
left eustachian tube disorder, and medication was prescribed.  
Later that month an audiological evaluation showed 
sensorineural hearing loss with high frequency hearing loss 
in both ears.  

Records from the Dr. D.B. show that in mid-January 1994 the 
veteran reported that he heard his pulse in his ear.  On 
examination, the physician stated that he heard a loud bruit 
with a high pitch.  It was also noted that the veteran was 
experiencing vision problems in his right eye and episodes of 
weakness and some numbness in his right arm as well as 
shortness of breath and intermittent chest pain.  The veteran 
was referred to another physician, and as noted above he 
underwent coronary artery bypass grafting in late January 
1994.  The day following the bypass surgery this physician 
saw the veteran in consultation and noted that the veteran 
still complained of pain in his right neck, pulsitive 
tinnitus, and right frontal pain.  He noted that sinus X-rays 
were within normal limits but that the bruit was still 
present in the right neck.  The physician recommended follow-
up for right carotid obstruction, and as noted above, the 
veteran underwent a right carotid endarterectomy in February 
1994.  

Later records from Dr. D.B. show that he saw the veteran in 
November 1996 with complaints of ringing, itching, and pain 
in his left ear after his left ear had received a blast of 
air with an air mover, which had blown off his ear phones and 
hat at work.  The physician noted that the tympanic membranes 
and canals were within normal limits.  The diagnosis was 
hyperemia of the left canal.  The physician stated that an 
audiogram showed mild bilateral sensorineural hearing loss 
with high frequency loss in both ears.  He said that the 
hearing was comparable to the 1993 results.  In June 2000, 
the physician performed a nasopharyngoscopy and right 
endoscopic middle meatal antrostomy with a right myringotomy 
with placement of a pressure equalization tube.  The veteran 
received a hearing aid for his left ear.  

In a letter dated in October 2000, a private physician, 
N.S.P., D.O., stated that after review of military records, 
including medical records, that had been made available to 
him and review of current medical records that were 
available, it was his medical opinion that various conditions 
existed that could be rated as service related to the 
veteran's duty in the military.  The physician said, "[i]t 
is as likely as least likely the patent's bilateral hearing 
loss and bilateral tinnitus (ringing in ears) was caused 
initially by his U.S. Marine Corps Service.  He was an 
Infantryman and trained daily with small arms weapons and 
heavy handheld weapons as well as heavy artillery weapons.  
This regular exposure without any form of hearing protection 
could have easily initiated a condition of bilateral hearing 
loss with ringing in the ears."  

In a statement received in November 2000, Dr. D.B. stated 
that he had seen the veteran for an audiological evaluation 
in July 2000.  Dr. D.B. stated that case history information 
revealed that the veteran was exposed to excessive noise 
levels without hearing protection while he was in service, 
and the veteran also stated that his had a history of 
bilateral tinnitus for over 20 years.  Dr. D.B. stated that 
the veteran's hearing loss may be a direct result of his 
continual exposure to excessive noise levels without the use 
of hearing protection.  Dr. D.B. reported that test results 
indicated a moderate sensorineural hearing loss for each ear.  
Dr. D.B. stated that the magnitude and configuration of the 
veteran's hearing loss was indicative of a hearing loss 
caused by excessive noise exposure.  

VA outpatient records show that the veteran was seen in an 
audiology clinic and otolaryngology clinic in early 2001.  At 
his initial visit to the audiology clinic in February 2001, 
the veteran stated, "I haven't heard good for at least 
37 years that I know of."  A physician removed the pressure 
equalization tube from the right ear in February 2001 and 
returned the veteran to the audiology clinic for fitting of 
hearing aids.  At an audiological assessment in February 
2001, test results showed mild to profound sensorineural 
hearing loss at frequencies above 250 Hertz (Hz).  After 
clearance from the ear, nose, and throat clinic, the veteran 
was fitted for hearing aids.  In an audiology clinic February 
2001 record, it was noted that a goal was to use tinnitus 
masking strategies.  The hearing aids were delivered in May 
2001, and adjustments and cleaning were provided 
subsequently.  

In a letter dated in August 2002, a private audiologist 
stated that she had seen the veteran for an audiological 
evaluation in July 2002.  She stated that the veteran's 
history included a bilateral tinnitus and having had a 
pressure equalization tube in the right ear about five years 
earlier.  She said there was also a history of excessive 
noise exposure both in the military and on the job, with job-
related hearing protection only worn in recent years.  She 
stated that audiometric test results revealed a mild sloping 
to a severe sensorineural hearing loss, bilaterally, more 
pronounced in the right ear.  The audiologist said that this 
configuration of hearing loss is commonly seen in individuals 
who have bee exposed to excessive noise over a period of 
time.  

At a VA audiology examination in February 2005, audiological 
testing showed pure tone thresholds at 500, 1000, 2000, 3000, 
and 4000 Hz higher than 40 decibels (dB) at every frequency 
in each ear, and the speech recognition score using the 
Maryland CNC Test was 28 percent in the right ear and 
82 percent in the left ear.  The diagnosis was right ear 
moderate to profound sensorineural hearing loss and left ear 
mild to severe sensorineural hearing loss.  The veteran 
stated that he had had constant ringing and buzzing in both 
ears, which had started 30 years earlier and was so soft he 
had to concentrate to hear it.  

In the VA audiology examination report, the audiologist noted 
that the veteran had a history of hazardous noise exposure 
from firearms, machine guns, missile launchers, and the 
firing range, all without ear protection.  He reported 
hazardous noise exposure as a civilian without the use of 
hearing protection in terms of factory/plant noise, 
construction work, machine shop, electrical generators, 
carpentry tools, jack hammer, power tools, chain saw, power 
lawn mower, weed eater, and leaf/grass blower.  The 
audiologist noted that the veteran was in service from 1956 
to 1959 and that his primary occupational specialty was 
machine gunner and flame thrower.  He reported that after 
leaving service he worked in steel mills and also worked as a 
machinist and millwright.  He stated that he overhauled 
generators, high volume engines, and turbines.  The 
audiologist also noted that the veteran stated that he was 
first diagnosed with hearing loss in 1972 when the 
Occupational Safety and Health Administration came into his 
job and required hearing screening.  

After examination of the veteran and review of the record, 
which she noted showed no hearing loss in service and normal 
hearing at the April 1959 VA examination, the VA audiologist 
stated that it is her opinion that military noise exposure 
did not contribute to the veteran's hearing loss.  She stated 
that, in her opinion, it is more likely than not that the 
veteran's hearing loss is due to his civilian career working 
with hazardously loud noise.  She also stated that it is her 
opinion that the veteran's ringing in his ears, which he 
stated had been present for 30 years, was not due to his 
military noise exposure as its onset occurred 16 years after 
his military service.  

(b) Analysis

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hz 40 decibels (dB) or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

The Court of Appeals for Veterans Claims (Court) has 
indicated that the threshold for normal hearing is between 0 
and 20 decibels and that higher thresholds show some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  When audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, he 
may nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley, 5 Vet. 
App. at 160.

A review of the record indicates that service connection for 
bilateral hearing loss and tinnitus is not warranted.  As 
noted earlier, the Court has held that in order to prevail on 
the issue of service connection, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Turning first to the question of current disability due to 
impaired hearing, the February 2005 VA examination 
demonstrates that the veteran has a current bilateral ear 
hearing loss disability, in that his speech recognition score 
was 28 percent in the right ear and 82 percent in the left 
ear and in each ear the pure tone threshold at all of subject 
frequencies was higher than 40 dB on the most recent VA 
examination.  Further, at that examination, the veteran 
reported constant ringing and buzzing in both ears.  The 
audiologist stated that tinnitus is a subjective complaint 
and that no objective measures exist to validate its presence 
or absence.  Under these circumstances, the Board finds that 
a diagnosis of tinnitus was also established by the February 
2005 VA examination.  

With respect to incurrence or aggravation of a disease or 
injury in service, the veteran provided a medical history of 
noise exposure in service from firearms, machine guns, 
missile launchers, and the firing range at the VA audiology 
examination in February 2005.  The Board also notes that Dr. 
N.S.P in his October 2000 opinion stated that the veteran had 
trained daily in service with small arms weapons, and heavy 
handheld weapons as well as heavy artillery weapons.  
Further, in Dr. D.B. noted that the veteran gave a history of 
excessive noise exposure in service, and the private 
audiologist stated that the veteran had a history of 
excessive noise exposure both in service and on the job.  As 
the veteran is competent to state that he experienced noise 
exposure in service, the Board accepts his statements as 
evidence that the claimed noise exposure did occur.  

The Board is left with the question of whether the veteran's 
current bilateral hearing loss and tinnitus are related to 
noise exposure in service as claimed.  This is a question of 
medical etiology; which as noted, requires competent medical 
evidence.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  On review of 
the record, it is the Board's judgment that the opinions in 
support of the claims are outweighed by the February 2005 
opinion of the VA audiologist. 

As Dr. N.S.P. concluded his opinion regarding the veteran's 
bilateral hearing loss and tinnitus with the statement to the 
effect that regular noise exposure in service could have 
easily initiated the veteran's hearing loss and tinnitus, the 
Board interprets his earlier sentence, in which he said, "it 
is as likely as least likely" the veteran's bilateral 
hearing loss and bilateral tinnitus were caused initially by 
service to mean that in his opinion it is as likely as not 
that the veteran's hearing loss and tinnitus were caused by 
his in-service noise exposure.  While he stated that he had 
reviewed medical records from service and current medical 
records, there is no indication that Dr. N.S.P. had before 
him the entire record, including the April 1959 EENT 
examination report at which the physician evaluated the 
veteran's hearing as normal and noted that at that time he 
had no history of acoustic trauma.  Further, it appears that 
Dr. D.B. relied wholly on the veteran's history of noise 
exposure in service without consideration of the results of 
the April 1959 VA examination, post-service noise exposure, 
or time of onset of the veteran's symptoms.  

To the extent that the private audiologist's statement may be 
construed as supporting the contention that there is a causal 
relationship between noise exposure in service and current 
bilateral hearing loss, in that the audiologist notes a 
history of noise exposure in service and after service and 
states that the veteran's configuration of  hearing loss is 
commonly seen in individuals who have been exposed to 
excessive noise over a period of time, the Board regards this 
statement to again be of limited probative value.  This is 
because there is no indication that the audiologist had 
access to the VA April 1959 EENT examination report, which 
was conducted shortly before service discharge in June 1959, 
and would have been subsequent to the period during service 
when the veteran could have been exposed to excessive noise.  

In contrast, the VA audiologist considered the April 1959 VA 
examination report along with the service medical records, 
later medical records, VA outpatient records, and additional 
information provided by the veteran at his February 2005 
audiological examination.  He described extensive noise 
exposure post service and gave a history of first having been 
found to have hearing loss in 1972, and he gave a history of 
tinnitus having begun approximately 16 years after service 
discharge.  With this information and review of the entire 
evidence of record, the VA audiologist concluded that 
military noise exposure did not contribute to the veteran's 
hearing loss or tinnitus.  It was her opinion that it is more 
likely that his hearing loss is due to his exposure to his 
civilian career working with hazardously loud noise.  Having 
considered the complete medical record and the veteran's 
noise exposure both during and after service, the Board finds 
the opinion of the VA audiologist to be of greater probative 
value than those of Dr. N.S.P., Dr. D.B., and the private 
audiologist.  

The veteran's implicit contention that his hearing loss and 
tinnitus are related to noise exposure in service is not 
competent evidence of causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); see also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) (a lay person is generally not 
capable of opining on matters requiring medical knowledge), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  

As the preponderance of the evidence is against the claim, 
the doctrine of reasonable doubt is not for application, and 
service connection is not warranted for bilateral hearing 
loss or tinnitus.  38 U.S.C.A. § 5107(b); see generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

Low back disability

(a) Background

The veteran contends that his low back disability was caused 
by injury in the same in-service fall in which his left 
radius was fractured.  He argues in the alternative that his 
low back disability is secondary to his service-connected 
left forearm condition.  

Service medical records show that in April 1957 the veteran 
injured his left elbow when he landed on his outstretched arm 
going over an obstacle course.  The veteran was hospitalized, 
and on examination, there was severe pain and swelling about 
the left elbow.  Distal to the injury, circulation, sensation 
and motor power were intact.  The physician stated that the 
remainder of the physical examination was normal.  X-rays 
revealed a complete fracture of the left radial head, which 
was resected.  The veteran remained hospitalized until July 
1957, when he was discharged to duty.  

The veteran's service medical records include no complaint, 
finding or diagnosis related to his low back.  In preparation 
for Physical Evaluation Board proceedings, the veteran 
underwent a clinical examination in January 1959.  In that 
report, the clinical board noted that subsequent to resection 
of the left radial head, the veteran had limitation of 
pronation and supination of the left forearm, but said the 
balance of the veteran's history was unremarkable.  The 
clinical board stated that physical examination was entirely 
within limits except for the left elbow.  

At a VA orthopedic examination in April 1959, which was prior 
to service discharge in June 1959, the physician noted the 
veteran's history of left elbow injury going over an obstacle 
course and fracture of the radial head, which required 
removal.  At the examination, the veteran reported trouble 
with his left elbow.  On examination, the physician stated 
that the veteran had no other disability referable to service 
than the disability involving the left elbow.  

In a letter dated in January 2000, a neurologist, P.Q.P., 
D.O., stated that the veteran had complaints of back pain and 
his problems included lumbar degenerative disc disease.  

In his October 2000 letter, Dr. N.S.P. stated he reviewed 
military medical records and current medical records that 
were available.  He said, "[i]t is as likely as least likely 
that the patients [sic] current problems with his lob [sic 
low] back condition are related to his fall that initially 
caused injury to his Left Arm/Left Elbow/Left Shoulder.  The 
patient has continued to experience pain and problems during 
his lifetime with mobility problems and pain to the low back 
area since his accident in the military."  

In a letter dated in October 2000, a neurosurgeon, Y.I.B., 
M.D., stated that the veteran was a patient of his who had 
been treated for low back pain and lumbar radiculopathy.  The 
physician said this "radiates" to his fall which caused 
injury to his left arm and shoulder and since that time he 
has complained of low back pain.  Dr. Y.I.B. said that the 
present symptoms of low back pain and lumbar radiculopathy 
are related to the previous injury during service.  

At a VA orthopedic examination in February 2005, the veteran 
complained of back pain starting six or seven years ago, 
which he said he felt was related to his left elbow 
condition.  He described a dull pain located in the low back 
with radiation to the buttock and knee.  He also stated that 
he had numbness at the lateral aspect of the left thigh.  He 
gave no history of falls or specific injury to the back.  
X-rays of the lumbar spine showed minimal scoliosis with 
convexity to the left with degenerative changes and mild 
anterior wedging at L2 with degenerative changes and 
osteophyte formation; there was disc space narrowing at L3-L4 
on the lumbosacral junction; the radiologist's impression was 
degenerative arthritis.  After clinical examination and 
review of X-rays, the examining physician's impression was 
back pain with degenerative joint disease.  The physician, 
who reported that he had reviewed the veteran's claims file 
as well as electronic medical records, stated that the 
veteran's back condition is not related to his period of 
active service.  

(b) Analysis

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a low back 
disability.  

The veteran's service medical records, to include the report 
of physical examination by a clinical board in January 1959, 
are negative for any findings indicative of a low back 
disability, as is the report of an April 1959 VA orthopedic 
examination conducted before service discharge in June 1959.  
Arthritis of the lumbar spine is not apparent in the record 
until many years post-service.  There is no indication that 
the veteran sought treatment for his low back until several 
decades after service, and the Board notes that this is 
significant evidence against the claim.  In this regard, as 
noted earlier in the decision, the Federal Circuit has 
determined that a significant lapse in time between service 
and evidence of post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

The Board acknowledges that the veteran has submitted letters 
from various physicians referring to current low back 
disability, which they relate to the in-service fall that 
resulted in fracture and resection of the left radius head.  
The Board finds, however, that these opinions, when 
considered together, are of less probative value than that of 
the VA physician who conducted the orthopedic examination in 
February 2005.  In this regard, there is no indication that 
Dr. Y.I.B. reviewed either the veteran's service medical 
records or the April 1959 VA orthopedic examination report, 
nor is there any indication that Dr. N.S.P. had available to 
him the report of the April 1959 VA orthopedic examination.  
This examination report, which was available to the VA 
physician who examined the veteran in February 2005, includes 
the explicit statement that the veteran had no disability 
referable to service other than the disability involving the 
left elbow.  As the VA examiner reviewed the entire record in 
arriving at his opinion, and noted that the veteran's history 
given at the examination was that back pain had its onset six 
to seven years before the current examination, the Board 
finds the opinion that the veteran's current low back 
disability is not related to service to be of greater 
probative value that the opinions from the private 
physicians.  

As to the veteran's opinion that his current low back 
disability is related to his service-connected left elbow 
condition, such a lay opinion does not, however, serve as 
competent evidence of a relationship between the veteran's 
current low back condition and his service-connected left 
elbow disability.  As noted earlier, the a lay person is not 
competent to opine on medical matters such as diagnoses or 
etiology of medical disorders, and this veteran's opinion 
that his low back disability is due to his service-connected 
left elbow disability is therefore entitled to no weight of 
probative value.  See, e.g., Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  The Board also notes that a veteran's assertions, 
no matter how sincere, are not probative of a claimed medical 
nexus.  See Voerth v. West, 13 Vet. App. 118, 120 (1999).  
His statements are not, therefore, probative of the etiology 
of his low back disorder or its relationship to any service-
connected disability.  

In summary, the Board finds that the veteran's current low 
back disorder was not present during service or for many 
years thereafter, and there is no competent evidence to show 
that the veteran's low back disability was caused or 
aggravated by his service-connected left shoulder or left 
forearm disability.  The Board therefore concludes that the 
preponderance of the evidence is against the claim.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
Accordingly, service connection for a low back disability on 
a direct incurrence, presumptive and or secondary basis is 
not warranted.  38 U.S.C.A. § 5107(b); see generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  

Increased ratings

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran. 38 C.F.R. 
§ 4.3 (2005).  While the veteran's entire history is reviewed 
when making a disability determination, where service 
connection has already been established and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In an appeal from the initial rating 
assigned with the grant of service connection, the 
possibility of "staged" ratings for separate periods during 
the appeal period, based on the facts found, must be 
considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2005).  

If a veteran has separate and distinct manifestations 
relating to the same injury, he or she should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, the evaluation of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. 
§ 4.14 (2005).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  Esteban v. Brown, 
6 Vet. App. 259 (1994), citing Brady v. Brown, 4 Vet. 
App. 203 (1993).  The Board is, however, precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence that does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2005).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2005).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2005).  

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  38 C.F.R. 
§ 4.40.  

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

Residuals of fracture of the left radius

Throughout the decision, the Board has made reference to the 
in-service injury in which the veteran suffered a fracture of 
the left radius.  As noted earlier, in April 1957 the veteran 
injured is left elbow including a fracture of the left radial 
head, which required resection.  There was no nerve or artery 
involvement.  He was hospitalized until July 1957 when he was 
returned to duty.  In September 1958, he reported to sick 
call with complaints of left elbow pain after having 
reinjured it and at a November 1958 orthopedic consultation, 
the veteran complained of an inability to pronate and 
supinate the arm at all and the inability to extend his left 
arm fully without pain.  X-rays showed many irregular 
calcific and ossific densities about the radio-ulnar joint 
and possible synarthrosis at this area.  Physical examination 
revealed a completely locked pronation and supination; the 
scar seemed well healed.  Examination by a clinical board in 
January 1959, showed a well-healed operative scar over the 
posterior radial aspect of the left elbow joint.  There was 
full extension and flexion, but the veteran was unable to 
pronate or supinate the hand, which was fixed in the neutral 
position.  The balance of the extremity was normal as to 
range of motion, sensation, circulation, and strength.  

At the April 1959 VA examination, the veteran stated that he 
could not rotate his left arm, that is, pronate and supinate 
the left arm.  He also said he could not lift with it and 
said it was weak and began to hurt.  On examination, there 
was full flexion and extension of the left elbow.  Supination 
and pronation of the left forearm were completely lost.  The 
clinical examiner said there appeared to be some sort of mild 
ankylosis of the joint of the radius to the ulna at the upper 
angle.  The radiologist's impression on review of X-rays of 
the left elbow was absence of the head of the left radius 
with numerous bone fragments in the soft tissue and olecranon 
bursitis or calcific tendinitis.  

In a rating decision dated in September 1959, the RO in 
Montgomery, Alabama, granted service connection for residuals 
of fracture of the left elbow and assigned a 20 percent 
rating for loss of supination and pronation, left forearm, 
effective the day following separation from service on June 
1959.  

The veteran is now seeking an increased rating for his 
service-connected residuals of fracture of the left radius.  
In conjunction with the claim, the veteran underwent VA 
examinations August 2000, June 2001, and February 2005.  
Those examinations have shown that the veteran is right-hand 
dominant and confirm that he has no pronation or supination 
of the left forearm because of ankylosis of the proximal 
radial-ulnar articulation.  The service medical records, in 
particular the examination by the clinical board in January 
1959, showed that the hand was fixed in the neutral position.  

Diagnostic Code 5213 provides ratings for impairment of 
supination and pronation of the forearm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5213.  Under that code bone fusion with loss 
of supination and pronation of the forearm of the minor upper 
extremity warrants a 20 percent rating if the hand is fixed 
near the middle of the arc or in moderate pronation or is 
fixed in full pronation.  Id.  A 30 percent rating requires 
that the hand be fixed in supination or hyperpronation.  Id.  
Because the veteran's hand is fixed in the neutral position, 
there is no basis for a rating in excess of 20 percent for 
loss of supination and pronation, and the Board affirms the 
currently assigned 20 percent rating for that aspect of the 
veteran's service-connected residuals of fracture of the left 
radius with resection of the head of the radius.  

The VA examinations have shown that in addition to the loss 
of supination and pronation of the left forearm, the service-
connected residuals of the fracture of the left radius with 
resection of the radial head include arthritis of the left 
elbow joint, and VA X-rays of the left elbow in August 2000 
showed mild deformity of the proximal radius with bony 
spurring and possible bony fusion with the proximal ulna.  
The X-rays showed the joint space was narrowed, there were 
bony densities in soft tissues adjacent to the lateral 
humeral condyle, and there was olecranon spurring.  

Given the presence of arthritis of the left elbow, the Board 
finds that the question of whether separate ratings may be 
assigned based on limitation of motion of that joint in terms 
of impairment of flexion and extension of the forearm should 
be addressed.  This does not violate the prohibition of 
38 C.F.R. § 4.14 against rating the same symptoms under 
different diagnostic codes because loss of supination and 
pronation are separate and distinct from impairment of 
flexion and extension of the forearm, and flexion and 
extension are themselves separate and distinct manifestations 
of residuals of the disability.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993) 
(separate and distinct manifestations relating to the same 
injury should be compensated under different diagnostic 
codes).  As to the permissibility of separate ratings under 
the diagnostic code for limitation of forearm flexion and the 
diagnostic code for limitation of forearm extension, the 
Board notes this analogous to the situation in which the VA 
General Counsel held that separate ratings under Diagnostic 
Code 5260 (leg, limitation of flexion) and Diagnostic Code 
5261 (leg, limitation of extension), both codified at 
38 C.F.R. § 4.71a, may be assigned for disability of the same 
joint.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59,990 (2004).  That 
is, while VAOPGCPREC 9- 2004 addressed a knee disability and 
the case presently before the Board pertains to an elbow or 
forearm disability, the Board considers that the principles 
set forth in the foregoing GC opinion bear on the present 
case.

Under the Rating Schedule, 38 C.F.R. § 4.71a, Diagnostic Code 
5003 establishes, essentially, three methods of evaluating 
degenerative arthritis that is established by X-rays: (1) 
when there is a compensable degree of limitation of motion, 
(2) when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion.  
Generally, when documented by X-rays, arthritis is rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the joint involved.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasms, or satisfactory evidence of painful motion.  
Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum compensable rating for the 
joint, even if there is no actual limitation of motion.  
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  

Pursuant to Diagnostic Code 5206, under which limitation of 
forearm flexion is evaluated, the following evaluations are 
assignable for the minor extremity:  for flexion limited to 
110 degrees, 0 percent; for flexion limited to 100 degrees, 
10 percent; for flexion limited to between 90 degrees 20 
percent, and for flexion limited to 55 degrees, 30 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5206.  Under Diagnostic 
Code 5207 a 10 percent rating is warranted when extension of 
the forearm of the minor upper extremity is limited to 
45 degrees; a 20 percent rating requires that extension be 
limited to 75 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5207.  Under Diagnostic Code 5208 a 20 percent rating is 
warranted when flexion of the minor upper extremity is 
limited to 100 degrees and extension of the same forearm is 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5208.  

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board finds that the evidence 
supports the veteran's entitlement to a separate 20 percent 
evaluations for limitation of flexion of his left forearm due 
to arthritis under Diagnostic Code 5206.  

With regard to his arthritis, the ranges of motion findings 
in the VA examination reports show progressive deterioration 
in the veteran's ability to flex and extend his left forearm.  
At the August 2000 examination, flexion was limited to 124 
degrees, and extension was limited to 10 degrees.  At the 
June 2001 examination, there was flexion to 110 degrees and 
extension to 15 degrees, whereas upon the February 2005 
orthopedic examination, there was left forearm flexion 
to 100 degrees and extension to 15 degrees.  Based on 
limitation of motion alone, the limitation of flexion to 
100 degrees warrants a 10 percent rating under Diagnostic 
Code 5206, and the limitation of extension to 15 degrees is 
noncompensable under Diagnostic Code 5207.  

The Board notes, however, that at the June 2001 examination 
the physician specifically noted that the elbow was painful 
with range of motion.  Further, at the February 2005 
orthopedic examination, the veteran stated that he had 
several flare-ups of left elbow pain during each day, and at 
the February 2005 VA neurology examination the veteran 
reported chronic pain localized to the left elbow joint that 
had persisted even after left ulnar transposition surgery in 
October 2004.  After the orthopedic examination, the 
physician stated the veteran had limited motion and increased 
pain during use of the arm.  The clinician indicated in his 
medical opinion there was a progressive joint function 
limitation and limitation of range of motion secondary to 
lack of endurance and pain after repetitive use of the arm.  
He reported that the major functional impact was caused by 
pain and that this assessment was based on objective findings 
such as lack of endurance and weakness on movement.  

With consideration of the provisions of 38 C.F.R. § 4.40 and 
§ 4.45 pertaining to pain, weakness, and lack of endurance, 
it is the judgment of the Board that the left elbow arthritis 
results in additional functional loss, resulting in 
limitation of flexion of the left forearm to 90 degrees, 
thereby warranting a 20 percent rating under Diagnostic Code 
5206.  The next higher 30 percent rating requires that 
forearm flexion be limited to 55 degrees, and even with 
consideration of the effects of pain, weakness, and lack of 
endurance the objective evidence does meet or approximate 
that level of functional loss related to left forearm 
flexion.  

With respect to functional loss related to extension, even 
with consideration of the provisions 38 C.F.R. § 4.40 and 
§ 4.45 pertaining to pain, weakness, and lack of endurance, 
the Board finds that the additional functional loss does not 
more nearly approximate extension of the left elbow or 
forearm limited to 45 degrees.  Accordingly, a separate 
10 percent rating for limitation of left forearm extension 
under Diagnostic Code 5207 is not warranted.  

The Board has also considered whether a separate compensable 
rating may be assigned based on neurological impairment 
associated with the service-connected residuals of the 
fracture of the left radius.  At a VA electrodiagnostic 
evaluation in October 2004, the veteran gave six to seven 
year history of left medial elbow pain, which he describe as 
tingling down to all of his fingers, greater in the third and 
fourth digits.  The veteran stated that the pain was 
associated with elbow position and was more pronounced with 
the elbow in full flexion and in full extension.  He stated 
that he kept his elbow in 90 degree flexion most of the time 
and reported a "click" when he moved it.  The physician 
stated that study findings were consistent with a diagnosis 
of mild left ulnar neuropathy, sensory greater than motor.  

At the February 2005 VA neurology examination, the veteran 
reported that approximately seven years earlier he developed 
pain on the medial aspect of his left elbow and that touching 
the elbow would cause uncomfortable sensations, which he 
described as "funny bone feeling."  He stated that the pain 
would intensify with elbow extension or with activities that 
required the elbow to be in an extended position, to include 
lifting and carrying with his left hand.  The physician noted 
that in October 2004, subsequent to the October 2004 
electromyography and nerve conduction studies, the veteran 
had undergone left ulnar transposition surgery with 
subsequent modest improvement in the left elbow pain.  At the 
February 2005 neurology examination, the veteran stated that 
he not longer had "the funny bone feeling" but that the 
chronic pain localized in the left elbow joint persisted.  
After examination, the impression was history of left ulnar 
neuropathy at the elbow, status post anterior transposition, 
more likely than not related to the prior left elbow injury.  
The physician commented that over the years since his in-
service left radial head excision the veteran developed 
symptoms suggestive of left ulnar neuropathy and electro 
myopathy revealed mild ulnar compromise, sensory.  The 
physician stated that the veteran is status post 
transposition surgery with resolution of the neuropathic pain 
at the elbow.  The physician said that post surgical scarring 
perhaps contributed to the entrapment neuropathy at the elbow 
and hence in his opinion it was more likely than not related 
to the veteran's prior left elbow injury/surgery.  The 
physician said that the veteran's current left upper 
extremity radiculopathy was most likely compressive in nature 
resulting from degenerative changes in the cervical spine not 
related to his military service.  

As the neurologist has stated that the veteran currently has 
only a history of left ulnar neuropathy and that neuropathic 
pain has resolved, it is the judgement of the Board that a 
separate compensable rating based on neurological impairment 
is not in order.  The neurologist related remaining 
neurological symptoms to a cervical radiculopathy related to 
degenerative changes in the cervical spine for which service 
connection is not in effect.  The latter examination is more 
probative when compared to the October 2004 report because it 
was supported by a rationale with citation to the clinical 
record.  The latter examiner specifically attributed the 
veteran's neurological symptoms to disease of the cervical 
spine.  In any event, the separate 20 percent rating for 
limitation of flexion takes into account chronic pain 
associated with the service-connected residuals of fracture 
of the left radius, and to provide a separate rating under a 
diagnostic code for paralysis, neuritis, or neuralgia 
involving the ulnar nerve would be rating the same symptoms 
under different diagnostic codes, which amounts to pyramiding 
prohibited by 38 C.F.R. § 4.14.  

Degenerative arthritis of the left shoulder

In its September 2000 rating decision, the Houston RO granted 
secondary service connection for degenerative arthritis of 
the left shoulder, which had resulted from overuse of the 
left shoulder as a consequence of the service-connected lack 
of pronation and supination in the left forearm.  The 
veteran's disagreement with the initial 20 percent rating led 
to this appeal.  

Plate I at 38 C.F.R. § 4.71 shows normal ranges of shoulder 
motion, with flexion from 0 to 180 degrees, abduction from 
0 to 180 degrees, external rotation from 0 to 90 degrees, and 
internal rotation from 0 to 90 degrees.  As noted earlier, 
degenerative arthritis is rated based on limitation of motion 
of the affected joint.  Under Diagnostic Code 5201 arm motion 
of the minor upper extremity limited to shoulder level or to 
midway between the side and shoulder level warrants a 
20 percent rating.  Arm motion of the minor upper extremity 
limited to 25 degrees warrants a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Medical evidence available for consideration of the rating 
for the veteran's left shoulder includes the reports of the 
VA examinations that were conducted in August 2000, June 
2001, and February 2005.  At the August 2000 examination, the 
veteran reported difficulty with active range of motion over 
his head.  On examination of the left shoulder, there was 
flexion to 100 degrees, abduction to 80 degrees, internal 
rotation to 45 degrees, and external rotation to 60 degrees.  
There was crepitation at the shoulder.  The physician stated 
that pain was demonstrated with range of motion at extremes.  
In the June 2001 examination report, the physician, who had 
conducted the August 2000 examination, noted that since the 
last assessment the veteran reported worsening pain and 
progressive loss of motion of his left shoulder.  On 
examination of the left shoulder, there was flexion to 
100 degrees, abduction to 80 degrees, internal rotation to 
45 degrees, and external rotation to 60 degrees, and there 
was significant crepitation in the shoulder.  

VA outpatient records show that when the veteran was seen in 
an ambulatory care clinic in August 2004, he complained of 
left shoulder pain.  He had a similar complaint in September 
2004, to include pain when he slept on his left shoulder.  He 
then underwent an arthrogram in October 2004, which showed a 
left rotator cuff tear.  At the VA orthopedic examination in 
February 2005, the physician noted that the October 2004 
arthrogram had shown the rotator cuff tear.  The veteran 
stated he had left shoulder pain that felt like a pulling of 
the muscles or aching radiating to the neck and shoulder cap.  
The veteran reported flare-ups of shoulder pain during each 
day.  On examination, there was left shoulder tenderness, and 
there was pain during the range of motion.  Also, there was 
left shoulder crepitus in moderate degree with flexion of the 
left shoulder to 100 degrees, abduction to 80 degrees, 
external rotation to 40 degrees, and internal rotation to 
50 degrees.  The physician's impression was left shoulder 
degenerative arthritis with rotator cuff injury secondary to 
compensatory activity for loss of range of motion in the left 
forearm.  The physician stated that the left shoulder joint 
function and range of motion was limited by pain and weakness 
after repetitive use of the joint.  

As the physician at the February 2005 VA orthopedic 
examination associated the left rotator cuff tear as well as 
the left shoulder arthritis with the service-connected 
residuals of the left radius fracture, i.e., the limitation 
of motion of the left forearm, and in his examination of the 
veteran did not differentiate symptoms associated with the 
rotator cuff tear and the arthritis of the left shoulder, the 
Board cannot and will not attempt to do so.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998).  

On review of the available evidence outlined above, the Board 
finds that prior to August 6, 2004, the veteran's left 
shoulder disability was manifested primarily by limitation of 
motion of the left shoulder with abduction limited to 
80 degrees and pain identified by the physician to be present 
at extremes of motion.  Abduction limited to 80 degrees does 
warrant a 30 percent rating under Diagnostic Code 5201, and 
at neither the August 2000 nor the June 2001 examination did 
the physician identify additional disability in terms of 
weakness, incoordination, lack of endurance or pain on use.  
While the veteran was still able to abduct the left arm to 
80 degrees at the February 2005 examination, the physician 
specifically stated that the left shoulder joint function and 
range of motion were limited by pain and weakness after 
repetitive use and the veteran reported daily flare-ups.  
With consideration of the provisions 38 C.F.R. § 4.40 and 
§ 4.45, the Board finds that functional loss of the left 
shoulder is such that it approximates left arm motion limited 
to 25 degrees from the side and that with application of 
38 C.F.R. § 4.7 a 30 percent rating may be assigned under 
Diagnostic Code 5201.  As the outpatient records show the 
veteran's specific complaints of left shoulder pain starting 
at the August 6, 2004 visit but no earlier, with resolution 
of doubt in favor of the veteran, the Board finds that the 
increase in disability was identifiable as of that date.  

With consideration of the Court's decision in Fenderson v. 
West, 12 Vet. App. 119 (1999), pertaining to initial ratings, 
as is the case here, and the propriety of staged ratings, the 
Board concludes that the preponderance of the evidence is 
against a rating in excess of 20 percent for the veteran's 
left shoulder degenerative arthritis prior to August 6, 2004, 
and that the evidence supports a 30 percent rating for the 
veteran's left shoulder degenerative arthritis from that 
date.  


ORDER

Service connection for hypertension is denied.  

Service connection for heart disease is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for low back disability is denied.  

A rating in excess of 20 percent for loss of supination and 
pronation of the left forearm is denied.  

A separate 20 percent rating for limitation of flexion of the 
left forearm is granted, subject to the rules and regulations 
governing the payment of VA monetary benefits.  

A separate compensable rating for limitation of extension of 
the left forearm is denied.

An initial rating in excess of 20 percent for degenerative 
arthritis of the left shoulder, prior to August 6, 2004, is 
denied.  

An initial 30 percent rating for degenerative arthritis of 
the left shoulder from August 6, 2004 is granted, subject to 
the rules and regulations governing the payment of VA 
monetary benefits.  


REMAND

The issues that remain on appeal are entitlement to service 
connection for left knee disability, entitlement to service 
connection for residuals of a left hand injury, with tremors, 
and entitlement to a TDIU.  Additional development is 
required on those issues.  

In the September 2003 remand, the Board requested that the 
veteran be examined and that the examiner provide an opinion 
as to whether it is at least as likely as not that any left 
knee disability began during service or is related to any 
incident of service.  The Board requested that the examiner's 
review of records include service medical records dated in 
February 1957 reflecting treatment and hospitalization for a 
left knee injury, the April 1959 VA examination report, and 
the October 2000 letter from Dr. N.S.P in which he opines 
that the veteran has a condition of the left knee that is at 
least as likely as not related to his period of active 
service.  The veteran underwent a VA orthopedic examination 
in February 2005.  With respect to the left knee, the 
impression as transcribed in the examination report was a 
history of a left knee injury with minimal residuals.  It was 
noted that the veteran described pain radiating from the back 
down to the knee, which was most likely secondary to the 
degenerative arthritis of the back.  The examiner concluded 
that "the present left knee condition and complaints are 
less likely related to the service-connected or cause during 
the periods after the service".  

The Board finds the opinion noted above is inadequate and not 
fully responsive to the questions at hand.  The claims file 
must be returned to the physician who conducted the 
examination for clarification.  If that physician is not 
available, the veteran should be provided with a new 
examination, and the examiner should be requested to provide 
an opinion as to the etiology of any current left knee 
disability.  

The veteran is also seeking service connection for residuals 
of a left hand injury, with tremors.  He has stated that the 
left hand injury occurred at work when an elevator door fell 
on him.  He contends that because of lack of mobility of his 
arm associated with service-connected residuals of fracture 
of the left radius, he was hindered from avoiding the left 
hand injury.  At the February 2005 VA orthopedic examination, 
the veteran indicated that the left hand injury had occurred 
14 years ago while at the February 2005 VA neurology 
examination, he stated that it had occurred 10 to 11 years 
earlier.  In his October 2000 letter, Dr. N.S.P. stated that 
weakness and loss of quickness and mobility associated with 
the veteran's left elbow and left arm condition could have 
contributed to the veteran being struck on the hand.  

In view of the veteran's contentions and the statement from 
Dr. N.S.P., further development should be taken.  This 
includes action to obtain any accident report and medical 
records associated with the veteran's left hand work injury 
and a medical opinion as to whether it is at least as likely 
as not that the left hand injury, with tremors, is causally 
related to the veteran's service-connected residuals of 
fracture of the left radius.  

In addition to the foregoing, to avoid further delay in final 
adjudication of the TDIU claim, the Board will request that 
an examiner be requested to review the record and provide an 
opinion as to the extent to which the veteran's currently 
service-connected disabilities, that is, degenerative 
arthritis of the left shoulder and residuals of fracture of 
the left radius, which include limitation of flexion and 
extension of the left forearm as well as loss of supination 
and pronation of the left forearm, interfere with his ability 
to obtain or maintain substantially gainful employment.  

Accordingly, the case is REMANDED for the following actions:  

1.  The AMC should contact the veteran 
and request that he identify the 
approximate date of his left hand injury 
and the name and address of his employer 
at the time of the injury as well as the 
names, addresses and approximate dates of 
treatment for all health care providers 
from which he received treatment for his 
work-related left hand injury.  With 
authorization from the veteran, action 
should be taken to obtain and associate 
with the claims file any available 
accident report and medical records 
pertaining to the veteran's left hand 
injury.  All actions should be documented 
fully in the claims file.  

The veteran should be advised to submit 
all evidence in his possession that 
pertains to this claim, including any 
accident report or pertinent medical 
records he may have.  

2.  Then, the AMC should return the 
claims file, including a copy of this 
REMAND and the report of the February 
2005 VA orthopedic examination to the 
physician who conducted that examination.  
The physician should be requested to 
review the record, to include the service 
medical records dated in February 1957 
reflecting treatment and hospitalization 
for a left knee injury, the April 1959 VA 
orthopedic examination report, and the 
October 2000 letter from Dr. N.S.P.  The 
physician should be requested to provide 
a clearly worded opinion as to whether it 
is at least as likely as not (50 percent 
or greater probability) that any current 
left knee disability began during service 
or is causally linked to some incident of 
or finding recorded during service.  

In addition, the physician should be 
requested to review the entire record, 
including any records received pertaining 
to the veteran's work-related left hand 
injury, including any accident report 
and/or medical records that may be 
available.  The physician should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any residuals of a left hand injury or 
the injury itself was caused or 
aggravated by the veteran's service-
connected residuals of fracture of the 
left radius.  

The physician should also be requested to 
review the record and provide an opinion 
as to whether it is at least as likely as 
not (50 percent or greater probability) 
that the veteran's service connected 
degenerative arthritis of the left 
shoulder and residuals of fracture of the 
left radius, which include limitation of 
flexion and extension of the left forearm 
as well as loss of supination and 
pronation of the left forearm, prevent 
the veteran from obtaining or maintaining 
substantially gainful employment in view 
of his education, training, and work 
experience, without regard to advancing 
age or nonservice-connected disabilities.  

If the physician determines that a social 
and industrial survey is necessary to 
address the above question of 
employability, such should be performed.

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support a contended causal 
relationship; less likely weighs against 
the claim.  

The physician should be requested to 
provide a rationale for any opinion 
expressed.  If any question is too 
speculative to answer, the physician 
should so indicate.   

3.  If, and only if, the physician who 
conducted the February 2005 VA orthopedic 
examination is not available, the veteran 
should be provided an additional VA 
examination, and the examiner should be 
requested to respond fully to all 
requests for opinions stated in #2 above.  

4.  Thereafter, the AMC should 
readjudicate the claims for entitlement 
to service connection for a left knee 
disability; service connection for 
residuals of a left hand injury, with 
tremors, to include as secondary to 
service-connected residuals of fracture 
of the left radius; and entitlement to a 
TDIU.  

If any benefit sought on appeal remains 
denied, the AMC should issue an 
appropriate supplemental statement of the 
case, which includes information to the 
veteran pertaining to regulations 
concerning secondary service connection 
if the claim for service connection for 
residuals of a left hand injury, with 
tremors, remains in appellate status.  
The veteran and his representative should 
be provided the opportunity to respond.  

Thereafter, the case should be returned to the Board if 
otherwise in order.  By this action, the Board intimates no 
opinion, legal or factual, as to any ultimate disposition 
warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


